Exhibit 10.2

 

GLYCOGENESYS, INC.

 

OPTION TO PURCHASE SHARES OF COMMON STOCK

 

INCENTIVE STOCK OPTION

 

_______________________   ___________________ NUMBER OF SHARES   DATE

 

GlycoGenesys, Inc. (the “Company”) hereby grants to
                                         (the “Optionee”) an Option to purchase,
prior to a date ten years from the date hereof (the “Expiration Date”) all or
any part of              shares of Common Stock, $0.01 par value (the “Common
Stock”), of the Company (the “Option Shares”), at a price of $         per share
(the “Option Price”), subject to the terms and conditions set forth herein. This
Option is issued pursuant to the SafeScience, Inc. 1998 Stock Option Plan (the
“Plan”) and is subject to all the terms and conditions of the Plan. This Option
is intended to qualify as an Incentive Stock Option within the meaning of the
Plan, but it is understood that the Company makes no warranty as to such
qualification.

 

1. Vesting.

 

(a) This Option shall become vested and exercisable
                                        .

 

(b) Upon the occurrence of a Merger (as defined in Section 6), the Committee may
determine, in its sole discretion, that all or a portion of the Option shall
become vested and exercisable, either upon the Merger or at such other time or
times as the Committee determines.

 

2. Exercise Requirements. If fewer than the number of Option Shares then
available for purchase pursuant to this Option are purchased at any time under
this Option, the Optionee may purchase the remaining Option Shares up until the
Expiration Date. The Option shall not be exercisable for fractional shares.

 

3. Termination of Employment, Disability or Death.

 

(a) Except as provided below, this Option may only be exercised while the
Optionee is employed by, or providing service to, the Company, as an employee,
member of the Board or advisor or consultant. In the event that the Optionee
ceases to be employed by, or provide service to, the Company for any reason
other than Disability (as defined in Paragraph (e) below), death or termination
for Cause (as defined in Paragraph (e) below), the portion of this Option which
is otherwise exercisable shall terminate unless exercised within 90 days after
the date on which the Optionee ceases to be employed by, or provide service to,
the Company, but in any event no later than the Expiration Date. Except as
otherwise provided by the Committee, the portion of this Option which is not
otherwise exercisable as of the date on which the Optionee ceases to be employed
by, or provide service to, the Company shall terminate as of such date.



--------------------------------------------------------------------------------

(b) In the event the Optionee ceases to be employed by, or provide service to,
the Company on account of a termination for Cause by the Company, this Option
shall terminate as of the date the Optionee ceases to be employed by, or provide
service to, the Company. In addition, notwithstanding any other provisions of
this Section 3, if the Committee determines that the Optionee has engaged in
conduct that constitutes Cause at any time while the Participant is employed by,
or providing service to, the Company, or after the Participant’s termination of
employment or service, this Option shall immediately terminate. In the event the
Committee determines that the Optionee has engaged in conduct that constitutes
Cause, in addition to the immediate termination of this Option, the Optionee
shall automatically forfeit all Option Shares underlying any exercised portion
of this Option for which the Company has not yet delivered the share
certificates, upon refund by the Company of the Option Price paid by the
Optionee for such shares (subject to any right of setoff by the Company).

 

(c) In the event the Optionee ceases to be employed by, or provide service to,
the Company because the Optionee is Disabled, the portion of this Option which
is otherwise exercisable by the Optionee shall terminate unless exercised within
one year after the date on which the Optionee ceases to be employed by, or
provide service to, the Company, but in any event no later than the Expiration
Date.

 

(d) If the Participant dies while employed by, or providing service to, the
Company, the portion of the Option which is otherwise exercisable by the
Optionee shall terminate unless exercised within one year after the date on
which the Optionee ceases to be employed by, or provide service to, the Company,
but in any event no later than the Expiration Date.

 

(e) For purposes of this Section 6(e):

 

(i) The term “Company” shall mean the Company and its subsidiary corporations.

 

(ii) “Disability” or “Disabled” shall mean the Optionee becoming disabled within
the meaning of Section 22(e)(3) of the Code.

 

(iii) “Cause” shall mean, except to the extent specified otherwise by the
Committee, a finding by the Committee that the Optionee has breached any
provision of his or her terms of employment or service contract with the
Company, including without limitation covenants against competition, or has
engaged in disloyalty to the Company, including, without limitation, fraud,
embezzlement, theft, commission of a felony or proven dishonesty in the course
of his or her employment or service, or has disclosed trade secrets or
confidential information of the Company to persons not entitled to receive such
information.

 

-2-



--------------------------------------------------------------------------------

4. Manner of Exercise.

 

(a) To the extent this Option is exercisable, it may be exercised in the
following manner: From time to time prior to the Expiration Date, the Optionee
may give written notice to the Company of the Optionee’s election to purchase
some or all of the Option Shares then vested hereunder. Said notice shall
specify the number of shares to be purchased and shall be accompanied by payment
therefor in cash or in shares of Common Stock, valued at their fair market value
on the date of exercise determined in good faith by the Board of Directors or a
committee thereof. If Common Stock is publicly traded, the Committee, in its
discretion, may also permit you to pay the Option Price in cash by delivering to
the Company a copy of irrevocable instructions to a broker to deliver promptly
to the Company an amount of sale or loan proceeds. No certificates for the
shares so purchased shall be issued to the Optionee until the Company has
completed all steps required by law or under the Articles of Incorporation of
the Company to be taken in connection with the issuance and sale of the shares,
including without limitation, if said shares have not been registered under the
Securities Act of 1933, as amended, receipt of a representation from the
Optionee upon each exercise of this Option that he is purchasing the shares for
his own account and not with a view to any resale or distribution thereof,
legending of any certificate representing said shares, and the imposition of a
stop transfer order with respect thereto to prevent a resale or distribution in
violation of Federal or State securities law. If requested upon the exercise of
this Option, certificates may be issued in the name of the Optionee jointly with
another person with rights of survivorship or in the name of the executor or
administrator of his estate, and the foregoing representations shall be modified
accordingly.

 

(b) It shall be a condition to the Company’s obligation to deliver Common Stock
upon exercise of any portion of this Option that the Optionee pay, or make
provisions satisfactory to the Company, for the payment of any taxes which the
Company or any subsidiary is obligated to withhold or collect with respect to
such exercise or otherwise with respect to the Option.

 

5. Transferability.

 

Except as provided in Section 6, this Option is personal to the Optionee, is not
transferable by the Optionee in any manner, whether by operation of law or
otherwise, and is exercisable, during the Optionee’s lifetime, only by the
Optionee.

 

6. Effect of Certain Transactions.

 

If the Company is merged into or consolidated with another corporation under
circumstances where the Company is not the surviving corporation, or if the
Company is liquidated or sells or otherwise disposes of all or substantially all
its assets to another corporation (any such transaction is referred to in this
Paragraph 6 as a “Merger”) while this Option remains outstanding, then (i) after
the effective date of such Merger, the holder of this Option shall be entitled,
upon exercise of such Option, to receive in lieu of shares of Common Stock,
shares of such stock or other securities as the holders of shares of Common
Stock received pursuant to the

 

-3-



--------------------------------------------------------------------------------

terms of the Merger; and (ii) this Option may be cancelled by the Board as of
the effective date of any such Merger provided that notice of such cancellation
shall be given to the Optionee not less than thirty days prior to the effective
date of such Merger.

 

7. Miscellaneous.

 

(a) Any notices given hereunder shall be hand delivered or mailed by first class
mail, postage prepaid, to the Company at its principal place of business at 31
St. James Avenue, Boston, MA 02116, or to the Optionee at his address set forth
in the records of the Company, or in either case to such address as either party
may subsequently furnish to the other in writing.

 

(b) The exercise of this Option and the delivery of Option Shares hereunder will
be subject to the completion of any registration or qualification of the Options
or the Option Shares under state or federal securities laws, the requirements of
any stock exchange or similar organization, or under any ruling or regulation of
any governmental body or national securities exchange that the Company
determines to be applicable.

 

(c) This Agreement is made pursuant to the Plan and is subject to all the terms
and provisions of the Plan as if the same were fully set forth herein.
Capitalized terms not otherwise defined herein shall have the meanings set forth
for such terms in the Plan.

 

(d) The Optionee shall not be, nor have any of the rights or privileges of, a
holder of Common Stock in respect of any Option Shares purchasable upon the
exercise of this Option, including any rights regarding voting or payment of
dividends, unless and until a certificate representing such Option Shares has
been delivered to the Optionee.

 

(e) This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts.

 

(f) The parties agree to execute such additional documents or instruments and to
take such further actions as may be reasonably necessary to effectuate the
intent of this Agreement.

 

(g) This Agreement may be executed in one or more counterparts each of which
shall be deemed an original and all of which together shall constitute a single
instrument.

 

(h) In the event that any term of this Agreement is held invalid, illegal or
unenforceable in whole or in part, the remainder of this Agreement and of such
term shall be unaffected thereby.

 

(i) This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors, heirs and assigns.

 

(j) It is the intent of parties hereto that this Option be classified as an
“incentive stock option” within the meaning of Section 422(b) of the Code, and
that any ambiguities in construction shall be interpreted in order to effectuate
such intent.

 

-4-



--------------------------------------------------------------------------------

(k) The Optionee shall also reimburse the Company for any withholding tax
liability incurred by reason or a disqualifying disposition (within the meaning
of Section 421(b)) of the Code.

 

(l) The Participant agrees to notify the Company in the event the Optionee
disposes of the Option Shares within two years after the grant of the Option or
within one year after the date of exercise of this Option.

 

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as of
the date first above written.

 

GLYCOGENESYS, INC.

 

By  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

        Optionee

 

-5-